Name: Commission Regulation (EEC) No 3366/86 of 3 November 1986 amending Regulation (EEC) No 2536/86 fixing the yields of olives and olive oil for the 1985/86 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 309/54. 11 . 86 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3366/86 of 3 November 1986 amending Regulation (EEC) No 2536/86 fixing the yields of olives and olive oil for the 1985/86 marketing year Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 5 (5) thereof, Having regard to Council Regulation (EEC) No 2261 /84 of 17 July 1984 laying down general rules on the granting of aid for the production of olive oil and of aid to olive oil producer organizations ^), and in particular Article 19 thereof, Whereas Commission Regulation (EEC) No 2536/86 (4) fixed the olive and olive oil yields for each homogeneous production zone ; whereas certain errors have been found in Annex I to the said Regulation in respect of the province of Messina ; whereas these should, accordingly, be corrected, taking into account the fact that potential recipients have not yet received production aid ; HAS ADOPTED THIS REGULATION : Article 1 The data relating to the province of Messina in Annex I to Regulation (EEC) No 2536/86 are hereby replaced by the data given in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 15 August 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 November 1986. For the Commission Frans ANDRIESSEN Vice-President (&lt;) OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 133, 21 . 5. 1986, p. 8. (3) OJ No L 208 , 3 . 8 . 1984, p. 3 . (&lt;) OJ No L 225, 12. 8 . 1986, p. 1 . ANNEX 'ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I Provincia Provins Provinz Ã ÃÃ ±Ã Ã Ã ¯Ã ± Province Province Provincia Provincie Provincia Zona Zone Zone Ã Ã Ã ½Ã · Zone Zone Zona Zone Zona kg aceitunas/Ã ¡rbol kg oliven/trÃ ¦ kg Oliven/Baum Ã §Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã µÃ »Ã ±Ã ¹Ã ¿Ã ºÃ ¬Ã ÃÃ ¿Ã /Ã ´Ã ­Ã ½Ã ´Ã Ã ¿ Olives kg/tree kg olives/arbre kg olive/albero kg olijven/boom kg azeitonas/Ã ¡rvore kg aceite/ 1 00 kg aceitunas kg olie/ 1 00 kg oliven kg Ã I/100 kg Oliven Ã §Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã µÃ »Ã ±Ã ¹Ã ¿Ã »Ã ¬Ã ´Ã ¿Ã / 100 Ã Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± Ã µÃ »Ã ±Ã ¹Ã ¿Ã ºÃ ¬Ã ÃÃ ¿Ã Oil kg/100 kg olives kg huile/ 1 00 kg olives kg olio/ 1 00 kg olive kg olie/ 1 00 kg olijven kg azeite/ 100 kg azeitonas Messina 1 24 26 l 2 22 22'